DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the “right to exclude” granted by a patent and to prevent possible
harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate
where the claims at issue are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application claim is either
anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on a nonstatutory double patenting
ground provided the reference application or patent either is shown to be commonly owned with
this application, or claims an invention made as a result of activities undertaken within the scope

1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.
Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what
form should be used. A web-based eTerminal Disclaimer may be filled out completely online
using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and
approved immediately upon submission. For more information about eTerminal Disclaimers,
refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected again on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11039101. Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover the same thing.  The limitations recited in claims 1-14 correspond to the limitations of claims 1, 3 and 4; 2; 5; 1; 1; 1; 6; 7, 9 and 10; 8; 11; 7; 7; 7; 12 of 11039101, respectively.  


Allowable Subject Matter
Claims 15-20 are allowable over prior art.

Response to Arguments
Applicant’s arguments, see pages 2 and 3 of applicant’s remarks, filed 12/20/21, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection under 35 USC 102(a)(1) of claims 1-5, 8-12 and 15-19 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any response to this final action should be mailed to:

Box AF
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450


Or faxed to:
		(571) 273-8300



Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/Sherrie Hsia/
Primary Examiner 
Art Unit 2422



SH
January 26, 2022